EXHIBIT 10.1
LOAN AGREEMENT
     This Loan Agreement (“Agreement”) is made this 26th day of August 2008, by
and between WSI Industries, Inc., a Minnesota corporation (the “Borrower”) and
M&I Marshall & Ilsley Bank, a Wisconsin state banking corporation (the “Bank”),
and the Borrower and the Bank hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:
     (a) the terms defined in this Article have the meanings assigned to them in
this Article, and include the plural as well as the singular; and
     (b) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles.
     “Accounts” means, as to any Person, the aggregate unpaid obligations of
customers and other account debtors to such Person arising out of the sale or
lease of goods or rendition of services by such Person on an open account or
deferred payment basis.
     “Advance” means an advance by the Bank to the Borrower pursuant to
Article II.
     “Commitment” means One Million Two Hundred Thousand and 00/100
($1,200,000.00) Dollars under the Loan as evidenced by the Note.
     “Current Assets” of any Person means the aggregate amount of assets of such
Person which in accordance with generally accepted accounting principles may be
properly classified as current assets, after deducting adequate reserves where
proper, but in no event including any real estate.
     “Current Liabilities” of any Person means (i) all Debt of such Person due
on demand or within one year from the date of determination thereof, and
(ii) all other items (including taxes accrued as estimated) which, in accordance
with generally accepted accounting principles, may be properly classified as
current liabilities.
     “Debt” means (i) all items of indebtedness or liability which in accordance
with generally accepted accounting principles would be included in determining
total liabilities as shown on the liabilities side of a balance sheet as at the
date as of which Debt is to be determined and (ii) indebtedness secured by any
mortgage, pledge, lien or security interest existing on property owned by the
Person whose Debt is being determined, whether or not the indebtedness secured
thereby shall have been assumed, and (iii) guaranties, endorsements (other than
for purposes of collection in the ordinary course of business) and other
contingent obligations in respect of, or to purchase or otherwise acquire
indebtedness of others.

 



--------------------------------------------------------------------------------



 



     “Event of Default” has the meaning specified in Section 7.01.
     “Funded Debt”, with respect to any Person, means all Debt of such Person
maturing by its terms more than one year after, or which is renewable or
extendable at the option of such Person for a period ending one year or more
after, the date of determination, and shall include Debt of such maturity
created, assumed or guaranteed by such Person either directly or indirectly,
including obligations of such maturity secured by liens upon property of such
Person and upon which such entity customarily pays the interest, and all rental
payments under capitalized leases of such maturity.
     “Loan” means the sums advanced under the Note pursuant to Article II
hereof.
     “Net Worth” means the aggregate of capital and surplus of the Borrower, all
determined in accordance with generally accepted accounting principles.
     “Note” has the meaning specified in Section 2.02.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
     “Plan” means an employee benefit plan or other plan maintained for
employees of the Borrower and covered by Title IV of the Employee Retirement
Income Security Act of 1974, as amended.
     “Reportable Event” shall have the meaning assigned to that term in Title IV
of the Employee Retirement Income Security Act of 1974, as amended.
     “Security Agreement” means the security agreement of the Borrower in a form
acceptable to the Bank.
     “Subsidiary” means any corporation of which more than 50% of the
outstanding shares of capital stock have general voting power under ordinary
circumstances to elect a majority of the board of directors of such corporation,
irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency, is at the time directly or indirectly owned by the Borrower, by the
Borrower and one or more other Subsidiaries, or by one or more other
Subsidiaries:
     “Tangible Net Worth” of any Person means the excess of:
     (a) the tangible assets of such Person, which, in accordance with generally
accepted accounting principles, are tangible assets, after deducting adequate
reserves in each case where, in accordance with generally accepted accounting
principles, a reserve is proper, less
     (b) all Debt of such Person;

2



--------------------------------------------------------------------------------



 



provided, however, that (i) inventory shall be taken into account on the basis
of the cost or current market value, whichever is lower, (ii) in no event shall
there be included as such tangible assets patents, trademarks, trade names,
copyrights, licenses, good will, deferred charges or treasury stock or any
securities or Debt of such Person or any other securities unless the same are
readily marketable in the United States of America or entitled to be used as a
credit against Federal income tax liabilities, (iii) securities included as such
tangible assets shall be taken into account at their current market price or
cost, whichever is lower, and (iv) any write-up in the book value of any assets
shall not be taken into account.
     “Working Capital” of any Person means the excess of the Current Assets over
the Current Liabilities of such Person, as determined in accordance with
generally accepted accounting principles.
ARTICLE II
AMOUNT AND TERMS OF THE TERM LOAN
     Section 2.01 Term Loan and Term Note. The Bank agrees, on the terms and
subject to the conditions hereinafter set forth, to make Advances to the
Borrower on a non-revolving basis from time to time during the period from the
date hereof to May 31, 2009 or the earlier date of termination in whole of the
Commitment pursuant Section 7.02, in an aggregate amount not to exceed One
Million Two Hundred Thousand and 00/100 ($1,200,000.00) Dollars, whichever is
less. Each Advance shall be in the amount of $10,000.00 or an integral multiple
thereof. This is non-revolving loan, and the Borrower is not permitted to
re-borrow any principal which Borrower may have repaid.. The Advances made by
the Bank shall be evidenced by and repayable with interest in accordance with a
single promissory note of the Borrower (the “ Note”) payable to the order of the
Bank, substantially in a form acceptable to the Bank, dated the date of this
Agreement. The Note shall bear interest on the unpaid principal amount thereof
from the date thereof until paid at the rate therein provided.
     Section 2.02 Making the Loan. Each Advance shall be made on at least one
bank business days’ prior written notice from the Borrower to the Bank or
telephonic request from any person authorized to request Advances on behalf of
the Borrower, which notice or request shall specify the date of the requested
Advance and the amount thereof. The persons authorized to make such requests for
Advances are described in the Resolution of Borrower delivered to the Bank
herewith, and such persons are subject to change by the Borrower upon delivery
of new Resolutions of the Borrower in writing to the Bank. Upon fulfillment of
the applicable conditions set forth in Article III, the Bank may disburse the
amount of the requested Advance by crediting the same to the Borrower’s demand
deposit account maintained with the Bank or in such other manner as the Bank and
the Borrower may from time to time agree. The Borrower shall promptly confirm
each telephonic request for an Advance by executing and delivering an
appropriate confirmation certificate to the Bank. Any request for an Advance by
the Borrower, whether written or telephonic, shall be deemed to be a
representation that the statements set forth in Section 3.02 are correct.
     Section 2.03 Commitment Fees. There are no commitment fees payable by the
Borrower

3



--------------------------------------------------------------------------------



 



hereunder.
     Section 2.04 Computation of Interest and Fees. Interest under the Note
shall be computed on the basis of actual number of days elapsed in a year of
360 days.
     Section 2.05 Payment. All payments of principal and interest under the Note
and of the fees hereunder shall be made to the Bank in immediately available
funds. Borrower agrees that the amount shown on the books and records of the
Bank, as being the aggregate amount of Advances outstanding shall be prima facie
evidence of the principal amount of the Note then outstanding. The Borrower
hereby authorizes the Bank, if and to the extent payment is not promptly made
pursuant hereto, to charge against the Borrower’s account with the Bank an
amount equal to the accrued interest and fees from time to time due and payable
to the Bank under the Note or hereunder.
     Section 2.06 Payment on Non-Business Days. Whenever any payment to be made
hereunder or under a Note shall be stated to be due on a Saturday, Sunday or a
holiday for banks under the laws of the State of Minnesota, such payment may be
made on the next succeeding bank business day, and such extension of time shall
in such case be included in the computation of payment of interest on the Note
or the fees hereunder, as the case may be.
     Section 2.07 Use of Proceeds. The proceeds of the Loan shall be used by the
Borrower for general corporate working capital purposes of the Borrower.
ARTICLE III
CONDITIONS OF LENDING
     Section 3.01 Conditions Precedent to the Initial Advance. The obligation of
the Bank to make its initial Advance, whether pursuant to the Note, is subject
to the condition precedent that the Bank shall have received on or before the
day of such Advance all of the following, each dated (unless otherwise
indicated) such day, in form and substance satisfactory to the Bank:
     (a) The Note, properly executed on behalf of the Borrower.
     (b) In addition to the foregoing, the obligation of the Bank to make its
initial Advance pursuant to the Note shall be conditioned upon the Bank
receiving such other documents as the Bank or its legal counsel may reasonably
deem necessary to document the Loans.
     Section 3.02 Conditions Precedent to All Advances. The obligation of the
Bank to make any Advance shall be subject to the further conditions precedent
that on the date of such Advance:
     (a) the representations and warranties contained in Article IV are correct
on and as of the date of such Advance as though made on and as of such date,
except to the extent that such representations and warranties relate solely to
an earlier date; and
     (b) no event has occurred and is continuing, or would result from such
Advance, which constitutes an Event of Default or would constitute an Event of
Default but for the requirement that

4



--------------------------------------------------------------------------------



 



notice be given or time elapse or both.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Bank as follows:
     Section 4.01 Corporate Existence and Power. The Borrower is a corporation
duly incorporated, validly existing and in good standing under the laws of
Minnesota, its jurisdiction of incorporation, and is duly licensed or qualified
to transact business in all jurisdictions where the character of the property
owned or leased or the nature of the business transacted by it makes such
licensing or qualification necessary. The Borrower has all requisite power and
authority, corporate or otherwise, to conduct its business, to own its
properties and to execute and deliver, and to perform all of its obligations
under this Agreement, the Note and the Security Agreement.
     Section 4.02 Authorization of Borrowing; No Conflict as to Law of
Agreements. The execution, delivery and performance by the Borrower of this
Agreement, the Note and the Security Agreement and the borrowings from time to
time hereunder have been duly authorized by all necessary corporate action and
do and will not (i) require any consent or approval of the stockholders of the
Borrower, or any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System) or of any order, writ, injunction or decree presently in effect
having applicability to the Borrower or to the Articles of Incorporation or
Bylaws of the Borrower, (iii) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which the Borrower is a party or by which it or its properties may
be bound or affected, or (iv) result in, or require, the creation or imposition
of any mortgage, deed of trust, pledge, lien, security interest or other charge
or encumbrance of any nature (other than the Security Agreement) upon or with
respect to any of the properties now owned or hereafter acquired by the
Borrower.
     Section 4.03 Legal Agreements. This Agreement and the Security Agreement
constitute, and the Note, when executed and delivered by the Borrower hereunder,
will constitute the legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms.
     Section 4.04 Subsidiaries. The borrower has the following Subsidiaries
Taurus Numeric Tool, Inc., a Minnesota corporation and WSI Rochester, Inc. a
Minnesota corporation.
     Section 4.05 Financial Condition. The Borrower has heretofore furnished
financial statements to the Bank for the fiscal years ended on the last business
day of August of each of, 2007 and 2006. Said balance sheets and said statements
of income and surplus fairly present the financial condition of the Borrower on
the dates thereof and the results of their operations for the periods then
ended, and were prepared in accordance with generally accepted accounting
principles.

5



--------------------------------------------------------------------------------



 



     Section 4.06 Adverse Change. There has been no material adverse change in
the business, properties or condition (financial or otherwise) of the Borrower
since the date of the latest financial statement referred to in Section 4.05.
     Section 4.07 Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower or the properties of the Borrower before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which, if determined adversely to the Borrower, would have a material
adverse effect on the financial condition, properties, or operations of the
Borrower.
     Section 4.08 Regulation U. The borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
     Section 4.09. Taxes. The Borrower has filed all federal, state and local
tax returns which to the knowledge of the officers of the Borrower are required
to be filed, and the Borrower has paid or caused to be paid to the respective
taxing authorities all taxes as shown on said returns or on any assessment
received by it to the extent such taxes have become due.
     Section 4.10 Title and Liens. The Borrower has good title to each of the
properties and assets reflected in the latest balance sheet referred to in
Section 4.05, free and clear of all mortgages, security interests, liens and
encumbrances, except for mortgages, security interests and liens permitted by
Section 6.01 and covenants, restrictions, rights, easements and minor
irregularities in title which do not materially interfere with the business or
operations of the Borrower as presently conducted.
     Section 4.11 Retirement Programs. No Reportable Event has occurred and is
continuing with respect to any Plan.
ARTICLE V
AFFIRMATIVE COVENANTS OF THE BORROWER
     So long as the Note shall remain unpaid or the Commitment shall be
outstanding, the Borrower will comply with the following requirements, unless
the Bank shall otherwise consent in writing:
     Section 5.01 Financial Statements. The Borrower will deliver to the Bank:

  (a)   as soon as available, and in any event within ninety (90) days after the
end of each fiscal year of the Borrower, a copy of the financial statements of
the Borrower audited by independent certified public accountants selected by the
Borrower and acceptable to the Bank, which shall include the balance sheet of
the Borrower as at the end of such fiscal year and the related statements of

6



--------------------------------------------------------------------------------



 



      income, retained earnings and changes in financial position of the
Borrower for the fiscal year then ended, all in reasonable detail and all
prepared in accordance with generally accepted accounting principles applied on
a consistent basis and accompanied by a certificate of said officer stating (i)
that such financial statements have been prepared in accordance with generally
accepted accounting principles applied on a basis consistent with the accounting
practices reflected in the annual financial statements referred to in
Section 4.05, and (ii) whether or not he has knowledge of the occurrence of any
Event of Default hereunder or of any event not theretofore reported and remedies
which with notice or lapse of time or both would constitute such an Event of
Default and, if so, stating in reasonable detail the facts with respect thereto
and (iii) all relevant facts in reasonable detail to evidence, and the
computations as to, whether or not the Borrower is in compliance with
requirements set forth in Sections 5.08 through 5.11 hereof (in making such
report, Borrower shall provide to Lender the completed Covenant Compliance
Certificate in the form attached hereto as Exhibit A).

  (b)   as soon as available and in any event within thirty (30) days after the
end of each calendar quarter, balance sheets of the Borrower as at the end of
such calendar quarter and related statements of earnings and retained earnings
of the Borrower for such calendar quarter and for the year to date, in
reasonable detail and stating in comparative form the figures for the
corresponding date and period in the previous year, all prepared in accordance
with generally accepted accounting principles applied on a basis consistent with
the account practices reflected in the annual financial statements referred to
in Section 4.05 and certified by the chief financial officer of the Borrower;
subject, however, to year-end audit adjustments, and accompanied by a
certificate of said officer stating (i) that such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a basis consistent with the accounting practices reflected in the annual
financial statements referred to in Section 4.05, and (ii) whether or not he has
knowledge of the occurrence of any Event of Default hereunder or of any event
not theretofore reported and remedies which with notice or lapse of time or both
would constitute such an Event of Default and, if so, stating in reasonable
detail the facts with respect thereto and (iii) all relevant facts in reasonable
detail to evidence, and the computations as to, whether or not the Borrower is
in compliance with requirements set forth in Sections 5.08 through 5.11 hereof
(in making such report, Borrower shall provide to Lender the completed Covenant
Compliance Certificate in the form attached hereto as Exhibit A).     (c)  
immediately after the commencement thereof, notice in writing of all litigation
and of all proceedings before any governmental or regulatory agency affecting
the Borrower of the type described in Section 4.07 or which seek a monetary
recovery against the Borrower in excess of $50,000.00;     (d)   as promptly as
practicable (but in any event not later than five (5) business days) after an
officer of the Borrower obtains knowledge of the occurrence of any

7



--------------------------------------------------------------------------------



 



      event which constitutes an Event of Default or would constitute an Event
of Default with the passage of time or the giving of notice, or both, notice of
such occurrence, together with a detailed statement by a responsible officer of
the Borrower of the steps being taken by the Borrower to cure the effect of such
event;

  (e)   as soon as possible and in any event within thirty (30) days after the
Borrower knows or has reason to know that any Reportable Event with respect to
any Plan has occurred, the statement of the chief financial officer of the
Borrower setting forth details as to such Reportable Event and the action which
the Borrower proposes to take with respect thereto, together with a copy of the
notice of such Reportable Event to the Pension Benefit Guaranty Corporation;    
(f)   as soon as possible after such occurrence, Borrower shall provide the Bank
with notice of any amendment of its Articles of Incorporation or of any material
change in the Borrower or its operations; and     (g)   such other information
respecting the financial condition and results of operations of the Borrower as
the Bank may from time to time reasonably request.

     Section 5.02 Books and Records; Inspection and Examination. The Borrower
will keep accurate books of record and account for itself in which true and
complete entries will be made in accordance with generally accepted accounting
principles consistently applied and, upon request of the Bank, will give any
representative of the Bank access to, and permit such representative to examine,
copy or make extracts from, any and all books, records and documents in its
possession, to inspect any of its properties and to discuss its affairs,
finances and accounts with any of its principal officers, all at such times
during normal business hours and as often as the Bank may reasonably request.
     Section 5.03 Compliance with Laws. The Borrower will comply with the
requirements of applicable laws and regulations, the non-compliance with which
would materially and adversely affect its business or its financial condition.
     Section 5.04 Payment of Taxes and Other Claims. The Borrower will pay or
discharge all taxes, assessments and governmental charges levied or imposed upon
it or upon its income or profits, or upon any properties belonging to it, prior
to the date on which penalties attach thereto and all lawful claims for labor,
materials and supplies which, if unpaid, might by law become a lien or charge
upon any properties of the Borrower; provided, that except as may be provided in
any Mortgage executed in conjunction herewith the Borrower shall not be required
to pay any such tax, assessment, charge or claim whose amount, applicability or
validity is being contested in good faith by appropriate proceedings.
     Section 5.05 Maintenance of Properties. The Borrower will keep and maintain
all of its properties necessary or useful in its business in good condition,
repair and working order; provided, however, that except as may be provided in
any Mortgage executed in conjunction

8



--------------------------------------------------------------------------------



 



herewith nothing in this Section shall prevent the Borrower from discontinuing
the operation and maintenance of any of its properties if such discontinuance
is, in the judgment of the Borrower, desirable in the conduct of its business
and not disadvantageous in any material respect to the Bank as holder of a Note.
     Section 5.06 Insurance. The Borrower will obtain and maintain insurance
with insurers believed by the Borrower to be responsible and reputable, in such
amounts and against such risks as is usually carried by companies engaged in
similar business and owning similar properties in the same general areas in
which the Borrower operates.
     Section 5.07 Preservation of Corporate Existence. The Borrower will
preserve and maintain its corporate existence and all of its rights, privileges
and franchises; provided, however, that the Borrower shall not be required to
preserve any of its rights, privileges and franchises if its Board of Directors
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower and that the loss thereof is not
disadvantageous in any material respect to the Bank as a holder of a Note.
     Section 5.08 Minimum Net Worth. So long as the Note shall remain unpaid or
the Bank shall have any Commitment hereunder, the Borrower will maintain, during
and at the end of each fiscal quarter end, Net Worth at an amount not less than
Seven Million Five Hundred Thousand and no/100 Dollars ($7,500,000.00).
     Section 5.09 Ratio of Debt to Tangible Net Worth. So long as the Note shall
remain unpaid or the Bank shall have any Commitment hereunder, the ratio of the
Borrower’s Debt to Tangible Net Worth shall not exceed 2 to 1, which ratio shall
be tested at the end of each fiscal quarter of Borrower.
     Section 5.10 Ratio of Current Assets to Current Liabilities. The Borrower
shall maintain, for each fiscal quarter end that the Note remains outstanding or
the Bank shall have any Commitment hereunder, the ratio of its Current Assets to
its Current Liabilities added to its outstanding debt under the Note at not less
than 1.5 to 1.
     Section 5.11 Debt Service Coverage Ratio. So long as the Note shall remain
unpaid or the Bank shall have any Commitment hereunder, the Borrower will
maintain an annual ratio of earnings before interest, taxes, depreciation and
amortization, less distributions to shareholders, all for the same specified
period to annual principal and interest payments due on all Debt of the Borrower
of not less than 1.25 to 1 as of the last business day of each August, beginning
on the last business day of August, 2008, as determined in accordance with
generally recognized accounting principles consistently applied.
ARTICLE VI
NEGATIVE COVENANTS
     So long as the Note shall remain unpaid or the Bank shall have any
Commitment hereunder, the Borrower agrees that, without the prior written
consent of the Bank:

9



--------------------------------------------------------------------------------



 



     Section 6.01 Liens. The Borrower will not create, incur or suffer to exist
any mortgage, deed of trust, pledge, lien, security interest, assignment or
transfer upon or of any of its assets, now owned or hereafter acquired, to
secure any indebtedness for borrowed money; excluding, however, from the
operation of the foregoing:

  (a)   mortgages, deeds of trust, pledges, liens, security interests and
assignments securing any indebtedness incurred in the ordinary course of
business of the Borrower; however notwithstanding anything to the contrary
herein Borrower shall allow no such encumbrances in connection with the
borrowing of money or the acceptance of an advance of credit; and     (b)   the
security interest granted to the Bank under the Security Agreement.

     Section 6.02 Indebtedness. The Borrower will not incur, create, assume or
permit to exist any indebtedness or liability on account of deposits or advances
or any indebtedness for borrowed money, or any other indebtedness or liability
evidenced by notes, bonds, debentures or similar obligations, except:

  (a)   indebtedness evidenced by the Note;     (b)   Trade credit and short
term leases;     (c)   Capital leases, so long as Borrower remains in compliance
with Section 6.08 hereof;     (d)   Indebtedness of the Borrower in existence on
the date hereof, but not including any extensions or renewals thereof; and

     Section 6.03 Guaranties. The Borrower will not assume, guarantee, endorse
or otherwise become directly or contingently liable in connection with any
obligations of any other Person, except: the indorsement of negotiable
instruments by the Borrower for deposit or collection or similar transactions in
the ordinary course of business.
     Section 6.04 Sale of Assets. The Borrower will not sell, lease, assign,
transfer or otherwise dispose of assets exceeding 10% or more of the book value
of its assets as of the date of such transaction to any other Person other than
in the ordinary course of business or in the event such assets are obsolete or
worn-out assets, without the prior written consent of the Bank.
     Section 6.05 Consolidation and Merger. The Borrower will not consolidate
with or merge into any Person, or permit any other Person to merge into it, or
acquire (in a transaction analogous in purpose or effect to a consolidation or
merger) all or substantially all the assets of any other Person.

10



--------------------------------------------------------------------------------



 



     Section 6.06 Sale and Leaseback. The Borrower will not enter into any
arrangement, directly or indirectly, with any other Person whereby the Borrower
shall sell or transfer any real or personal property, whether now owned or
hereafter acquired, and then or thereafter rent or lease as lessee such property
or any part thereof or any other property which the Borrower intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
     Section 6.07 Restrictions on Nature of Business. The Borrower will not
engage in any line of business materially different from that presently engaged
in by the Borrower.
     Section 6.08 Capital Expenditures. So long as the Note shall remain unpaid
or the Bank shall have any Commitment hereunder, Borrower shall make no capital
expenditures in an aggregate amount in excess of Four Million and no/100 Dollars
($4,000,000.00) in any fiscal year of Borrower year.
ARTICLE VII
EVENTS OF DEFAULT, RIGHTS AND REMEDIES
          Section 7.01 Events of Default. “Events of Default”, wherever used
herein, means any one of the following events:
     (a) Default in the payment of any sums payable on the Note when it becomes
due and payable and continuance of such default for a period of 10 days; or
     (b) Default in the payment of fees, if any required under Section 2.05 when
the same become due and payable and the continuance of such default for a period
of 10 days; or
     (c) Any representation or warranty made by the Borrower in this Agreement
or by the Borrower (or any of its officers) in any certificate, instrument, or
statement contemplated by or made or delivered pursuant to or in connection with
this Agreement, shall prove to have been incorrect in any material respect when
made; or
     (d) Default in the performance, or breach, of any covenant or agreement of
the Borrower in this Agreement (other than a covenant or agreement a default in
whose performance or whose breach is elsewhere in this Section specifically
dealt with), any security agreement or any other instrument or agreement signed
by the Borrower in favor of the Bank, and the continuance of such default or
breach for a period of 10 days after there has been given, by certified mail to
the Borrower by the Bank, a written notice specifying such default or breach and
requiring it to be remedied; or
     (e) The Borrower shall be adjudicated a bankrupt or insolvent, or admit in
writing its inability to pay its debts as they mature, or make an assignment for
the benefit of creditors; or the Borrower shall apply for or consent to the
appointment of any receiver, trustee, or similar officer for it or for all or
any substantial part of its property; or such receiver, trustee or similar
officer shall be appointed without the application or

11



--------------------------------------------------------------------------------



 



consent of the Borrower and such appointment shall continue undischarged for a
period of 30 days; or the Borrower shall institute (by petition, application,
answer, consent or otherwise) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution, liquidation or similar
proceeding relating to it under the laws of any jurisdiction; or any such
proceeding shall be instituted (by petition, application or otherwise) against
the Borrower and shall remain undismissed for a period of 30 days; or any
judgment, writ, warrant of attachment or execution or similar process shall be
issued or levied against a substantial part of the property of the Borrower and
such judgment, writ, or similar process shall not be released, vacated or fully
bonded within 30 days after its issue or levy; or
     (f) Default in the performance, or breach, of any covenant or agreement on
the part of the Borrower in excess of $50,000.00; or
     (g) The rendering against the Borrower of a final judgment, decree or order
for the payment of money in excess of $50,000.00 and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of 60
consecutive days without a stay of execution; or
     (h) A default under any bond, debenture, note or other evidence of
indebtedness of the Borrower (other than to the Bank) or under any indenture or
other instrument under which any such evidence of indebtedness has been issued
or by which it is governed and the acceleration of payment of such indebtedness;
or
     (i) Any Reportable Event, which the Bank determines in good faith might
constitute grounds for the termination of any Plan or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan,
shall have occurred and be continuing 30 days after written notice to such
effect shall have been given to the Borrower by the Bank; or any Plan shall have
been terminated, or a trustee shall have been appointed by an appropriate United
States District Court to administer any Plan, or the Pension Benefit Guaranty
Corporation shall have instituted proceedings to terminate any Plan or to
appoint a trustee to administer any Plan; or
     (j) The outstanding and unpaid Advances shall exceed the Borrowing Base and
the Borrower shall fail within 10 days to pay the Advances down to an amount not
greater than the Borrowing Base.
     (k) Adverse conditions develop at any time affecting Borrower’s affairs,
financial or otherwise, and the Bank in good faith determines that such adverse
conditions impair the due and punctual payment of the Note.
     Section 7.02 Rights and Remedies. Upon the occurrence of an Event of
Default or at any time thereafter until such Event of Default is cured to the
written satisfaction of the Bank, the Bank may exercise any or all of the
following rights and remedies:
     (a) The Bank may, by notice to the Borrower, declare the Commitment to be

12



--------------------------------------------------------------------------------



 



      terminated whereupon the same shall forthwith terminate;     (b)   The
Bank may, by notice to the Borrower, declare the entire unpaid principal amount
of the Note then outstanding, all interest accrued and unpaid thereon, and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon such Note, all such accrued interest and all such amounts shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower.     (c)   The Bank may, without notice to the Borrower and without
further action, apply any and all money owing by the Bank to the Borrower to the
payment of the Note then outstanding, including interest accrued thereon, and of
all other sums then owing by the Borrower hereunder;     (d)   The Bank may
exercise and enforce its rights and remedies under the Security Agreement.; and
    (e)   The Bank may exercise such other remedies as may be available to it
under law.

ARTICLE VIII
MISCELLANEOUS
          Section 8.01 No Waiver; Cumulative Remedies. No failure or delay on
the part of the Bank in exercising any right, power or remedy hereunder or under
the Security Agreement shall operate as a waiver thereof; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or under the Security Agreement. The remedies herein and in the
Security Agreement provided are cumulative and not exclusive of any remedies
provided by law.
          Section 8.02 Amendments, etc. No amendment, modification, termination
or waiver of any provision of this Agreement, the Security Agreement or the Note
or consent by the Borrower to any departure there from shall be effective unless
the same shall be in writing and signed by the Bank and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.
          Section 8.03 Addresses for Notices, etc. Except as otherwise expressly
provided herein, all notices, requests, demand and other communications provided
for hereunder and under the Security Agreement shall be in writing and mailed or
delivered to the applicable party at its address indicated below:
If to the Borrower:

13



--------------------------------------------------------------------------------



 



WSI Industries, Inc.
213 Chelsea Road
Monticello, MN 55362 
If to the Bank:
M&I Marshall & Ilsley Bank
11455 Viking Drive
Eden Prairie MN 55344
Attention: Skip Orlady
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. All such notices, requests, demands and other communications
shall, when mailed, be effective when deposited in the mails, addressed as
aforesaid, except that notices or requests to the Bank pursuant to any of the
provisions of Article II shall not be effective until received by the Bank.
          Section 8.04 Costs and Expenses. The Borrower agrees to pay on demand
all costs and expenses of the Bank in connection with the preparation of this
Agreement, the Note, the Security Agreement and the other instruments and
documents to be delivered hereunder and thereunder, including the reasonable
fees and out-of-pocket expenses of counsel for the Bank with respect thereto, as
well as all out-of-pocket expenses of legal counsel retained by the Bank in
connection with the enforcement of this Agreement, the Note, the Security
Agreement and the other instruments and documents to be delivered hereunder and
thereunder.
          Section 8.05 Execution in Counterparts. This Agreement and the
Security Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which counterparts of this Agreement or the Security Agreement, as the case may
be, taken together, shall constitute but one and the same instrument.
          Section 8.06 Binding Effect, Assignment. This Agreement and the
Security Agreement shall be binding upon and inure to the benefit of the
Borrower and the Bank and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or
thereunder or any interest herein or therein without the prior written consent
of the Bank.
          Section 8.07 Governing Law. This Agreement, the Note and the Security
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Minnesota.
          Section 8.08 Severability of Provisions. Any provision of this
Agreement that is prohibited or unenforceable shall be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof.
          Section 8.09 Headings. Article and Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                  BORROWER:    
 
                WSI INDUSTRIES, INC., a Minnesota corporation    
 
           
 
  By:   /s/ Paul D. Sheely    
 
           
 
           Paul D. Sheely    
 
           
 
  Its:   Vice President/Chief Financial Officer    
 
           
 
  BANK:        
 
                M&I MARSHALL& ILSLEY BANK a Wisconsin state banking corporation
   
 
           
 
  By:   /s/ Skip Orlady    
 
           
 
           Skip Orlady      
 
  Its:   S.V.P.    
 
           
 
  By:   /s/ Mary Covert    
 
           
 
           Mary Covert      
 
  Its:   Vice President    

15



--------------------------------------------------------------------------------



 



EXHIBIT A
Compliance Certificate, Required Quarterly
WSI Industries, Inc.

     
Lender:
  M&I Marshall & Ilsley Bank
 
  11455 Viking Drive, Eden Prairie, MN 55344

The undersigned is the Customer under the Sixth Amendment and Modification of
Revolving Line of Credit Promissory Note, Loan Agreement and Reaffirmation of
Guaranties (herein called the “Agreement”) between the undersigned and the
Lender. All terms used herein which are defined in the Agreement shall have the
same meaning herein as the Agreement.
Customer hereby reaffirms all warranties made in the Agreement as of the date
hereof and certifies and warrants that the Borrowing Base under the Agreement as
of August 26th, 2008 was as follows:

     
Covenants Measured As Noted
  as of date:                    

                      Covenants   Actual
1. Minimum Net Worth

(measured quarterly)
  $ 7,500,000     $                       
 
               
2. Maximum Total Liabilities/Tangible Net Worth
    2 : 1                             
(measured quarterly)
               
 
               
3. Minimum Current Ratio
    1.5:1                             
(measured quarterly)
               
 
               
4. Minimum Debt Service Coverage
    1.25 : 1                             
(measured annually)
               
 
               
5. Maximum Capital Expenditures
  $ 4,000,000     $                       
(measured annually)
               

Customer further certifies and warrants that no event of Default exists under
the Agreement at the date of this Certificate, and to the best of the knowledge
and belief of the officer of Customer executing this Certificate, there has not
been (except as may be otherwise indicated below) any change since the
computation date specified above which would materially reduce the amounts shown
above, if such amounts were computed as of the date of this Certificate.
Date:                                        
Signature:                                         
By: Paul Sheely, VP of Finance, WSI Industries, Inc.

16